Case 2:21-cv-00090-SAB   ECF No. 1-1   filed 02/18/21   PageID.7 Page 1 of 5




                    EXHIBIT A
        Case 2:21-cv-00090-SAB              ECF No. 1-1       filed 02/18/21    PageID.8 Page 2 of 5


                                                                                          FILED
 1                                                                                       JAN 1 3 2021
2                                                                                        TRISTEN WORTHEN
                                                                                       DOUMAS COUNTY CLERK
                                                                                           WATERYIU.E. WA
                                                                                  Br                      DEPUTY
3

4

5

6

7
                     IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
 8
                             IN AND FOR THE COUNTY OF DOUGLAS
 9

10   JANET MURPHY,
                                                              N° 2 1 —2-00007-09
11
                              Plaintiff,
12                                                            COMPLAINT
             V.
13
     HOBBY LOBBY STORES, INC., an
14
     Oklahoma corporation, dß/a, and HOBBY
15   LOBBY STORES, INC. STORE #0528,

16                            Defendants.
17
             Plaintiff Janet Murphy, for cause of action against Defendants Hobby Lobby Stores, Inc.,
18
     d/b/a, and, Hobby Lobby Stores, Inc. Store #0528, alleges and states as follows:
19
                                                I. JURISDICTION
20

21           1.1      The incident complained of occurred in East Wenatchee, Douglas County,

22   Washington.
23
                                                  II. PARTIES
24
             2.1      Plaintiff. Janet Murphy (Murphy) was at all times material hereto a resident of
25
     Wenatchee, Chelan County, Washington.
26

27

28
     COMPLAINT                                            1                    LACY KANE & KU»
     c4:ZAMURPHY-LPINPLEADINGS\Complaint.docx                                  300 Eastmont Avenue
                                                                               East Wenatchee, WA 98802
                                                                               (509) 884-9541 • FAX: (509) 8844805
        Case 2:21-cv-00090-SAB             ECF No. 1-1        filed 02/18/21    PageID.9 Page 3 of 5




             2.2      Defendants. Hobby Lobby Stores, Inc. (Hobby) is a corporation existing under
2
     the laws of the State of Oklahoma, doing business for profit as Hobby Lobby Stores, Inc. Store
3
     #0528, in the State of Washington, specifically Douglas County, and is subject to the jurisdiction
4
     of this court.
5

6                                                  III. FACTS

 7           3.1        Hobby is a retail store located at 10 Grant Road, in East Wenatchee, Washington.
 8
             3.2        On or about January 22, 2018, Murphy drove to Hobby to shop.
 9
             3.3        Ice was present on the walkway of Hobby's entrance.
10
             3.4        No warning or caution signs were present.
11

12           3.5        Murphy slipped and fell on the ice while attempting to exit Hobby, sustaining

13   severe injuries.
14
             3.6        On or about January 25, 2018, Murphy filed a claim with Hobby for her injuries
15
     suffered because of the fall.
16
                                              IV. NEGLIGENCE
17

18           4.1        Murphy restates and realleges all prior paragraphs.

19           4.2        Hobby owed Murphy a duty of care to ensure their entryway was safe to walk on.
20
             4.3        Hobby failed to ensure the entryway was safe to walk on, causing Murphy's fall
21
     and ensuing injuries.
22
             4.4        Hobby owed Murphy a duty of care to protect her from dangers it would expect
23

24   Murphy would not discover or realize, or dangers from which it would expect Murphy to fail to

25   protect herself against.
26

27

28
     COMPLAINT                                           -2         Ig LACY KANE & KUBE
     c42:\MURPHY-INTLEADINGS\Complaintdocx                                     300 Eastmont Avenue
                                                                               East Wenatchee, WA 98802
                                                                               (509) 884-9541 • FAX: (509) 884-4805
       Case 2:21-cv-00090-SAB             ECF No. 1-1        filed 02/18/21   PageID.10 Page 4 of 5



 1          4.5      The slippery walkway presented such a danger or condition, which posed an
2
     unreasonable risk.
3
            4.6      Hobby failed to exercise reasonable care to protect Murphy from such danger, to
4
     make the condition safe, or to warn Murphy of the danger.
5

6                                    V. DAMAGES AND CAUSATION

7            As the direct and proximate result of the negligence of Hobby as stated above, Murphy
 8
     sustained personal injuries, including special and general damages, as shall be proven at trial.
 9
                                        VI. REQUEST FOR RELIEF
10
             Murphy requests that the Court grant the following relief:
11

12           1.      For judgment against Hobby for damages as set forth in the preceding paragraphs

13                   in such amounts as shall be proven at trial, including Murphy's costs and
14
                     disbursements expended herein; and
15
             2.      Such other and further relief as the Court shall deem just and equitable.
16

17

18           DATED this               day of January, 2021.

19                                                  LACY KANE & KUBE, P.S.
20

21                                                  By:
                                                          COREY M. KANE, WSBA No. 49710
22                                                        Attorney for Plaintiff
23

24

25

26

27

28
     COMPLAINT                                          -3                    LACY KANE A RUBE
     c4:ZAMURPHY-IPI\PLEADINGS eomplaintdocx                                  300 Eastmont Avenue
                                                                              East Wenatchee, WA 98802
                                                                              (509) 884-9541 • FAX: (509) 884-4805
                                                                    E
       Case 2:21-cv-00090-SAB             ECF No. 1-1        filed 02/18/21    PageID.11 Page 5 of 5



 1                                   CERTIFICATION BY PLAINTIFF
 2
           I am the Plaintiff in the above-captioned matter; I have read the within and foregoing
 3   Complaint, know the contents thereof, and believe the same to be true.

 4

 5
                                                               -21/uL
 6                                             '1 4ET MURPHY

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     COMPLAINT                                          -4                      KANE & KUBE
     c4:ZAMURPHY-IPAPLEADINGS\Complaint.docx                            300 Eastmont Avenue
                                                                    LoLACY
                                                                        East Wenatchee. WA 98802
                                                                        (509) 884-9541 • FAX: (509) 884-4805
